PER CURIAM.
The relator, John G. McDonough, and the respondent Nora B. Mc-Donough are husband and wife, living separate and apart. This controversy relates to the custody of their infant children, John George McDonough, who is two years and eleven months old, and Robert Allen McDonough, of the age of one year and four months. *164They are now in the custody of their mother, who is living with her father, the respondent Bartholomew O'Malley. Upon the relation of their father, a writ of habeas corpus was issued by the district court of the county of Ramsey, and the children brought before the court; and such proceedings were had therein on the return of the writ that the court made its order awarding the care, custody, and control of the children to their mother until the further order of the court. The relator appealed from the order to this court, and by stipulation of the parties in open court the cause was submitted to this court upon the evidence and proceedings had in the district court.
Having duly considered the evidence, we are of the opinion that neither of the parties is wholly free from blame for the unforttmate estrangement which has resulted in their temporary (it is to be hoped) separation. There seems to be no reason why the parties may not become reconciled, if the relator will provide an independ ent home for himself, wife, and children. However that may be, we find that the interests of the children, in view of their tender years, will be best served by leaving them for the present in the care and control of their mother. It is therefore ordered'that Nora B. McDonough have and retain the care, custody, and control of her minor children, John George McDonough and Robert Allen McDonough, and of each of them, until the further order of the district court of the county of Ramsey. Ordered, further, that their father, John G. McDonough, be permitted to freely see and visit with his children at reasonable times twice each week, not exceeding one hour at each visit; but he is forbidden to remove them, or either of them, from the custody and control of their mother, or to interfere therewith. Let judgment be so entered.